 

Exhibit 10.3

 

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH

AMENDED AND RESTATED LICENSE AND DEVELOPMENT AGREEMENT

 

This amended and restated license agreement (“Agreement”) is made this 25th day
of May, 2017 (the “Restatement Date”) by and between Mayo Foundation for Medical
Education and Research, a Minnesota charitable corporation, located at 200 First
Street SW, Rochester, Minnesota 55905-0001 (“MAYO”), and NeuroOne, Inc., a
Delaware corporation, f/k/a Neuro One, LLC, a Minnesota limited liability
company, having its principal offices at 10006 Liatris Lane, Eden Prairie, MN
55347 (“COMPANY”), each a “Party” and collectively “Parties”. This Agreement
amends and restates in its entirety that certain License and Development
Agreement between the Parties with an effective date of October 3, 2014 (the
“Prior Agreement”), provided however, for purposes of this Agreement, the
Effective Date shall remain as of the Prior Agreement and any work done under
the Prior Agreement shall be a part of this Agreement.

 

WHEREAS, MAYO represents itself as being knowledgeable in thin film electrode
technology; and

 

WHEREAS, MAYO desires to make its intellectual property rights available for the
development and commercialization of products, methods and processes for public
use and benefit; and

 

WHEREAS, MAYO is willing to grant and COMPANY is willing to accept an exclusive
license under such rights for the purpose of developing such technology; and

 

NOW WHEREAS, COMPANY represents itself as being knowledgeable in electrode
technology; and

 

WHEREAS, COMPANY desires MAYO’s assistance and MAYO is willing to provide
assistance in the investigation, research application and development and the
improvement of such technology; and

 

NOW THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below, the Parties hereby agree as follows:

 

Article 1.00 – Definitions

 

For purposes of this Agreement, the terms defined in this Article will have the
meaning specified and will be applicable both to the singular and plural forms:

 

1.01       For MAYO, “Affiliate”: any corporation or other entity within the
same “controlled group of corporations” as MAYO or its parent MAYO Clinic. For
purposes of this definition, the term “controlled group of corporations” will
have the same definition as Section 1563 of the Internal Revenue Code as of
November 10, 1998, but will include corporations or other entities which if not
a stock corporation, more than fifty percent (50%) of the board of directors or
other governing body of such corporation or other entity is controlled by a
corporation within the controlled group of corporations of MAYO or Mayo Clinic.
MAYO’s Affiliates include, but are not limited to: Mayo Clinic; Mayo
Collaborative Services, Inc.; Mayo Clinic Hospital, Rochester; Mayo Clinic
Florida; Mayo Clinic Arizona; and its Mayo Clinic Health System entities.

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

For COMPANY, “Affiliate”: any corporation or other entity that controls, is
controlled by, or is under common control with, COMPANY. For purposes of this
definition, “control” means ownership of: (a) at least fifty percent (50%) or
the maximum percentage, if less than fifty percent (50%), as allowed by
applicable law, of the outstanding voting securities of such entity; or (b) at
least fifty percent (50%) of the decision-making authority of such entity.

 

1.02       “Change of Control”: (a) the acquisition of COMPANY by another person
or entity by means of any transaction or series of related transactions
(including any stock transfer or series of transfers, reorganization, merger or
consolidation) that results in the transfer of fifty percent (50%) or more of
the outstanding voting power of COMPANY; or (b) a sale of all or substantially
all of the assets of COMPANY to which this Agreement relates.

 

1.03       “Confidential Information”: all proprietary unpublished or nonpublic
information or materials including, but not limited to, written, oral or
virtually presented information and such items as electronic media products,
trade secrets, financial information, equipment, databases and the like provided
by one Party to the other under this Agreement, or which is observed by a Party
while on the other Party’s premises. Confidential Information does not include
any information or material that receiving party evidences is: (a) already known
to the receiving party at the time of disclosure (other than from the disclosing
party); (b) publicly known other than through acts or omissions of the receiving
party; (c) disclosed to the receiving party by a third party who was not and is
not under any obligation of confidentiality; or (d) independently developed by
employees of the receiving party without knowledge of or access to the
Confidential Information.

 

1.04       “Effective Date”: October 3, 2014.

 

1.05       “Field”: consists of flexible circuit technology to be used in the
recording and stimulation of tissue.

 

1.06       “MAYO thin film electrode technology Know-How”: research and
development information, materials, technical data, unpatented inventions, trade
secrets, know-how, prototypes, and supportive information of MAYO Principal
Investigators relating to thin film electrode development that is provided to
the COMPANY and is owned and controlled by MAYO as of the Effective Date. (Mayo
No. 2014-220).

 

1.07       “Licensed Product”: any product or process the development,
manufacture, use, sale, offer for sale, importation, or any product which
incorporates, uses, was derived from, identified by, validated or developed in
whole or in part using the MAYO thin film electrode technology Know-How or MAYO
Improvements.

 

2

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

1.08       “MAYO Improvements”: subject to third party rights and the licenses
granted by MAYO to COMPANY under Section 2.01, any new invention, discovery or
material, whether patentable or not, that is conceived by the MAYO Principal
Investigators during and in the course of MAYO Principal Investigators providing
MAYO thin film electrode technology Know-How in conjunction with performing
research with COMPANY and may include improvements to Company Patent Right
pursuant to 2.04, whether or not reduced to practice within three (3) years from
the Effective Date.

 

1.09       “Net Sales”: the amount invoiced by COMPANY or, in the case of a
permitted sublicense, a Sublicensee for the transfer of a Licensed Product to a
third party, less documented: (a) sales, excise or use taxes shown on the face
of the invoice, excluding value-added tax; (b) credits for defective or returned
Licensed Products actually given; and (c) regular trade and discount allowances
given. Leasing, lending, consigning or any other activity by means of which a
non-affiliated third party acquires the right to possess or use a Licensed
Product shall be deemed a transfer for the purpose of determining Net Sales. Net
Sales on Licensed Products transferred as part of a non-cash exchange shall be
calculated at the then-current customary sales price invoiced to third parties
or fair market value if there are no current invoices to third parties. In the
event that COMPANY transfers Licensed Products to an Affiliate, and the
Affiliate retransfers the Licensed Products to third-party customers, then Net
Sales shall be the price charged by the Affiliate to third-party customers, less
documented allowable deductions. If such Affiliate does not retransfer the
Licensed Product to third-party customers within one year, Net Sales shall be
calculated to be the higher of:

 

(a)the price charged by the COMPANY to the Affiliate, or

(b)the average price charged by the COMPANY to third-party customers, or

(c)in the absence of sales to third party customers, the fair market price for
the Licensed Products.

 

Net Sales accrues with the first of delivery or invoice.

 

1.10       “COMPANY Patent Rights”: PCT patent application licensed by the
University of Wisconsin, Patent US 7,774.053 B2, and US 8,483.794 B2 and US
8,386,007 and provisionals, divisionals, continuations, and
continuations-in-part (but only for subject matter supported pursuant to 35
U.S.C. §112 by the foregoing) therefrom, patents issuing thereon,
re-examinations and re-issues thereof, as well as extensions and supplementary
protection certificates and any foreign counterpart of any of the foregoing.

 

1.11       “Mayo Principal Investigators”: shall mean Gregory A. Worrell, M.D.,
Ph.D., Squire M. Stead, M.D., Ph.D., Jamie J. Van Gompel, M.D., and W. Richard
Marsh, M.D. of MAYO.

 

1.12       “Sublicensee”: any third party or any Affiliate to whom COMPANY has
conveyed rights or the forbearance of suit under the MAYO Improvements or MAYO
thin film electrode technology Know-How.

 

3

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

1.13       “Term”: begins on the Effective Date and ends, subject to Article 10,
twenty (20) years therefreom, unless the MAYO thin film electrode technology
Know-How and MAYO Improvements are still in use, or were used such that Section
3.02 and Article 4 still apply, in which case upon the date of the satisfaction
of these provisions.

 

1.14       “Territory”: Worldwide

 

Article 2.00 - Grant of Rights

 

2.0l        GRANT. Subject to the terms and conditions of this Agreement, MAYO
grants to COMPANY: (a) an exclusive license with the right to sublicense, within
the Field and Territory, under the MAYO Improvements to make, have made, use,
offer for sale, sell, and import Licensed Products; and (b) a non-exclusive
license, within the Field and Territory, to use the MAYO thin film electrode
technology Know-How to develop, make, have made, use, offer for sale, sell, and
import Licensed Products.

 

During the thirty (30) days following the last signature hereto, MAYO will
provide reasonable access to necessary personnel to transfer MAYO thin film
electrode technology Know-How, but in no event shall MAYO be required to provide
any MAYO thin film electrode technology Know-How in tangible form if it does not
exist in tangible form as of the Effective Date, and in no event shall MAYO be
required to provide more than forty-eight (48) hours of service of such access.

 

2.02       RESERVATION OF RIGHTS. All rights herein are subject to: (a) the
rights and obligations to and requirements of the U.S. government, if any have
arisen or may arise, regarding the MAYO Improvements, and MAYO thin film
electrode technology Know-How, including as set forth in 35 U.S.C. §§200 et al.,
37 C.F.R. Part 401 et al. (“Bayh-Dole Act”); and (b) MAYO’s and its Affiliates’
reserved, irrevocable right to practice and have practiced the MAYO
Improvements, and MAYO thin film electrode technology Know-How in connection
with MAYO’s and its Affiliates’ educational, research and clinical programs,
including MAYO’s reference laboratory, MAYO Collaborative Services, Inc. COMPANY
agrees to comply with the provisions of the Bayh-Dole Act, including promptly
providing to MAYO with information requested to enable MAYO to meet its
compliance requirements and substantially manufacturing Licensed Product in the
U.S.

 

2.03       NO OTHER RIGHTS GRANTED. This Agreement does not grant any right,
title or interest in or to any tangible or intangible property right of MAYO or
its Affiliates, including any improvements thereon, or to any MAYO thin film
electrode technology Know-How outside the Field or Territory that is not
expressly stated in Section 2.01. All such rights, titles and interests are
expressly reserved by MAYO and COMPANY agrees that in no event will this
Agreement be construed as a sale, an assignment or an implied license by MAYO or
its Affiliates to COMPANY of any such tangible or intangible property rights.

 

4

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

2.04       SPONSORED RESEARCH. COMPANY may decide to fund other services or
research for work to be done at MAYO, subject to mutually agreed upon work plans
and budgets, and subject to MAYO policies and approval of MAYO’s Institutional
Review Board and Conflict of Interest as needed. Any validation services and/or
sponsored research agreed upon will be covered under a separate agreement
executed by authorized representatives of MAYO and COMPANY.

 

2.05       SUBLICENSES. Any sublicense by COMPANY shall be to a Sublicensee that
agrees in writing to be bound by substantially the same terms and conditions as
COMPANY herein, or such sublicense shall be null and void. Sublicenses granted
hereunder shall not be transferable, including by further sublicensing,
delegatable or assignable without the prior written approval of MAYO or such
further sublicensing, delegation or assignation shall be null and void. COMPANY
will provide MAYO with a copy of each sublicense agreement promptly after
execution. COMPANY is responsible for the performance of all Sublicensees as if
such performance were carried out by COMPANY itself, including the payment of
any royalties or other payments provided for hereunder triggered by such
Sublicense, regardless of whether the terms of any sublicense require that
Sublicensee pay such amounts (such as in a fully paid-up license) to COMPANY or
that such amounts be paid by the Sublicensee directly to MAYO. Each sublicense
agreement shall name MAYO as a third party beneficiary and, unless MAYO has
provided written consent, all rights of Sublicensees shall terminate when
COMPANY’s rights terminate. COMPANY shall not grant any fully-paid up,
royalty-free or exclusive sublicenses without MAYO’s prior written consent.

 

Article 3.00 – Cash, Equity, Milestones, and Royalties

 

3.01       CASH PAYMENT. Upon the earlier of September 30, 2017 or the closing
by COMPANY of an equity financing resulting in gross proceeds to COMPANY of at
least $3,000,000 after the Restatement Date, COMPANY shall promptly pay MAYO
$91,708.80 in immediately available funds as consideration for the MAYO thin
film electrode technology Know-How and Mayo Improvements.

 

3.02       EQUITY PAYMENT. As additional consideration for the MAYO thin film
electrode technology Know-How and Mayo Improvements, COMPANY shall within thirty
(30) days following the Restatement Date, issue MAYO 50,556 shares of common
stock representing thirteen percent (13%) of COMPANY pursuant to a mutually
agreed upon Subscription Agreement by and between MAYO and COMPANY (the “Equity
Payment”). Upon issuance of the Equity Payment, COMPANY shall have satisfied all
obligations with respect to the issuance of equity to MAYO, and MAYO shall have
no right to receive any additional equity from COMPANY.

 

3.03       EARNED ROYALTIES. COMPANY will make nonrefundable and noncreditable
earned royalty payments to MAYO of [*]% of Net Sales of Licensed Products
(collectively “Earned Royalties”). The Earned Royalties are payable as described
in Section 4.01. Licensed Products transferred to MAYO or its Affiliates are not
considered transfers for purposes of determining Net Sales or for calculating
Earned Royalties. No Earned Royalties are due MAYO on transfers to MAYO or MAYO
Affiliates.

 

5

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

3.04       BEST PRICE. MAYO may, at its sole option, purchase the Licensed
Product for use within MAYO’s and its Affiliates’ educational, research and
clinical programs in any quantity at the prior year’s best net price offered by
the COMPANY to any end user. The prior year’s best net price will be determined
on each January 1st and will apply for the entire forthcoming calendar year
(January 1 – December 31). COMPANY will report such sales to MAYO as part of the
royalty report described in Section 4.01.

 

3.05       TAXES. COMPANY is responsible for all taxes, duties, import duties,
assessments and other governmental charges, however designated, which are now or
hereafter imposed by any authority on COMPANY: (a) by reason of the performance
by MAYO of its obligations under this Agreement, or the payment of any amounts
by COMPANY to MAYO under this Agreement; (b) based on the Mayo Improvements
and/or MAYO thin film electrode technology Know-How; or (c) related to use, sale
or importation of the Licensed Product. Any withholding taxes that COMPANY is
required by law to withhold on remittance of the royalty payments shall be paid
forthwith to MAYO in an amount which shall result in the net amount being
received by MAYO being equal to the amount which would have been received by
MAYO had no such deduction or withholding been made. If necessary, COMPANY will
obtain, or assist MAYO in obtaining, any tax reduction (including avoidance of
double taxation), tax refund or tax exemption available to MAYO by treaty or
otherwise.

 

3.06       U.S. CURRENCY. All payments to MAYO under this Agreement will be made
by draft drawn on a U.S. bank, and payable in U.S. dollars. In the event that
conversion from foreign currency is required in calculating a payment under this
Agreement, the exchange rate used shall be the Interbank rate quoted by US Bank
at the end of the last business day of the quarter in which the payment accrued.

 

3.07       OVERDUE PAYMENTS. If overdue, the payments due under this Agreement
shall bear interest until paid at a per annum rate of two percent (2%) above the
prime rate in effect at US Bank on the due date. MAYO shall be entitled to
recover, in addition to all other remedies, reasonable attorneys’ fees and costs
related to the administration or enforcement of this Agreement, including
collection of payments, following COMPANY’s such failure to pay. The acceptance
of any payment, including such interest, shall not foreclose MAYO from
exercising any other right or seeking any other remedy that it may have as a
consequence of the failure of COMPANY to make any payment when due.

 

Article 4.00 - Accounting and Reports

 

4.01       REPORTS AND PAYMENT. COMPANY will deliver to MAYO on or before the
following dates: 1 February and 1 August, a written report setting forth a full
accounting showing how any amounts due to MAYO for the preceding calendar
half-year have been calculated as provided in this Agreement, including an
accounting of total Net Sales with a reporting of any applicable foreign
exchange rates, deductions, allowances, and charges and any payments due from
Sublicensees. Each report will include product names, part numbers and quantity
sold for each country in which the Licensed Product was sold. If no Licensed
Product transfers have occurred and no other amounts are due to MAYO, COMPANY
will submit a report so stating. Each such report will be accompanied by the
payment of all amounts due for such calendar half-year.

 

6

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

4.02       ACCOUNTING. COMPANY will, throughout the Term, keep complete,
continuous, true and accurate books of accounts and records sufficient to
support and verify the calculation of Net Sales, all royalties and any other
amount believed due and payable to MAYO under this Agreement. Such books and
records will be open at all reasonable times for inspection by a representative
of MAYO for audit and verification of royalty statements or of compliance with
other aspects of this Agreement. The MAYO representative will treat as
confidential all relevant matters and will be a person or firm reasonably
acceptable to COMPANY. In the event such audit reveals an underpayment by
COMPANY, COMPANY will within thirty (30) days pay the royalty due in excess of
the royalty actually paid. In the event the audit reveals an underpayment by
COMPANY of more than [*]% of the amount due, COMPANY will pay interest on the
royalty due in excess of the royalty actually paid at the highest rate then
permitted by law. In either event, COMPANY will pay all of MAYO’s costs in
conducting the audit.

 

Article 5.00 - Diligence

 

5.01       DEVELOPMENT PLAN. Within six (6) months of the Effective Date,
COMPANY will provide MAYO with a detailed development plan for the commercial
development of the Licensed Product and will make commercially reasonable
efforts to bring Licensed Products to market in the Field in the Territory.

 

5.02       DILIGENCE REPORTS. COMPANY will provide MAYO with annual reports
within thirty (30) days of each anniversary of the Effective Date describing in
detail: (a) as of that reporting period, all development and marketing
activities for each Licensed Product and the names of all Sublicensees,
including which of the Sublicensees are Affiliates; and (b) an updated
development plan for the next annual period. MAYO shall have the right to audit
COMPANY’s and Sublicensees’ records relating to development of Licensed
Products.

 

Article 6.00 – Intellectual Property Management

 

6.01       CONTROL. COMPANY will have the first right to prepare, file,
prosecute abandon, or otherwise handle the MAYO Improvements with prior advice
and comment from MAYO. COMPANY shall pay all costs and expenses associated with
the filing, prosecution and maintenance of the MAYO Improvements designated by
COMPANY arising before or during the Term. In the event that the COMPANY decides
to abandon certain patents within the MAYO Improvements, COMPANY shall so inform
MAYO within at least sixty (60) days of taking the action or failing to act,
which would cause such abandonment of rights. Should MAYO choose to continue the
prosecution or maintenance of the said patents(s) within the MAYO Improvements,
MAYO shall pay the cost of such activity, and the license to the COMPANY for the
said patents(s) within the MAYO Improvements shall terminate. MAYO shall have
sole control over the protection, defense, enforcement, maintenance, abandonment
and other handling of the MAYO thin film electrode technology Know-How. MAYO
will have no liability to COMPANY for any act or omission in the preparation,
filing, prosecution, maintenance, abandonment, or other handling of the MAYO
Improvements and the MAYO thin film electrode technology Know-How.

 

7

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

6.02       ENFORCEMENT. If either Party becomes aware of a third party
infringement of any unexpired claim within the MAYO Improvements, it will
promptly notify the other Party with written notice and provide the other with a
sample of the alleged infringing article. In the event that the other Party
agrees that the article infringes one more claims of the Patent Rights, the
Parties will confer to decide upon an appropriate course of action, if any, to
take against the infringer in view of all of the circumstances then existing.

 

6.03       DEFENSE. MAYO will have the first right, but not the obligation, to
take any measures deemed appropriate by MAYO, regarding (a) challenges to the
MAYO Improvements (including interferences in the U.S. Patent and Trademark
Office and oppositions in foreign jurisdictions) and (b) defense of the MAYO
Improvements (including declaratory judgment actions). COMPANY shall reasonably
cooperate in any such measures if requested to do so by MAYO. To the extent MAYO
does not take such measures, MAYO shall provide COMPANY with sixty (60) days’
notice of MAYO’s decision not to take such measures and the COMPANY shall have
the right to take such measures deemed appropriate by the COMPANY regarding such
challenges or defense which impact, in whole or in part, the rights of the
COMPANY. MAYO shall reasonably cooperate with any measures if requested to do so
by the COMPANY.

 

6.04       THIRD PARTY LITIGATION. In the event a third party institutes a suit
against COMPANY or MAYO, for patent infringement involving a Licensed Product,
the Party being sued will promptly inform the other and keep the other regularly
informed of the proceedings. COMPANY agrees to indemnify, defend and hold
harmless MAYO for any claims, demands or law suits related thereto.

 

6.05       CERTAIN IP RIGHTS. Notwithstanding anything in this Agreement to the
contrary or otherwise, COMPANY shall retain all rights, title and interest in
and to any patents, copyrights or other intellectual property rights in and to
new inventions or discoveries first reduced to practice during the Term and
arising out of the subject matter of this Agreement relating to new or improved
technology, methods, techniques, practices or procedures made solely by
COMPANY’s employees, agents and/or representatives without the use of MAYO’s
Confidential Information including the use of MAYO thin film electrode
technology Know-How.

 

Article 7.00 – Use of Name

 

7.01       USE OF NAME AND LOGO. COMPANY will not use for publicity, promotion
or otherwise, any logo, name, trade name, service mark or trademark of MAYO or
its Affiliates, including, but not limited to, the terms “MAYO®,” “MAYO Clinic®”
and the triple shield MAYO logo, or any simulation, abbreviation or adaptation
of the same, or the name of any MAYO employee or agent, without MAYO’s prior,
written, express consent. MAYO may withhold such consent in MAYO’s absolute
discretion. With regard to the use of MAYO’s name, all requests for approval
pursuant to this Section must be submitted to the MAYO Clinic Public Affairs
Business Relations Group, at the following e-mail address:
PublicAffairsBR@MAYO.edu at least five (5) business days prior to the date on
which a response is needed.

 

8

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

Article 8.00 - Confidentiality

 

8.01       TREATMENT OF CONFIDENTIAL INFORMATION. Except as provided for in
Section 8.02, neither Party will disclose, use or otherwise make available the
other’s Confidential Information during the Term and for three (3) years
thereafter and will use the same degree of care it employs to protect its own
confidential information.

 

8.02       RIGHT TO DISCLOSE.

 

(a)To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Agreement, COMPANY may disclose
Confidential Information of MAYO to its consultants, and outside contractors on
the condition that each such entity agrees to obligations of confidentiality and
non-use at least as stringent as those therein.

 

(b)To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Agreement, MAYO may disclose
Confidential Information of COMPANY to its consultants and outside contractors
on the condition that each such entity agrees to obligations of confidentiality
and non-use at least as stringent as those therein.

 

(c)If a Party is required by law, regulation or court order to disclose any of
the Confidential Information, it will have the right to do so, provided it: (i)
promptly notifies the disclosing party; and (ii) reasonably assists the
disclosing party to obtain a protective order or other remedy of disclosing
party’s election and at disclosing party’s expense, and only disclose the
minimum amount necessary to satisfy such obligation.

 

8.03       CONFIDENTIALITY OF AGREEMENTS. Except as otherwise required by law,
the specific terms and conditions of this Agreement shall be Confidential
Information but the Parties may state that COMPANY is licensed under the MAYO
thin film electrode technology Know-How.

 

Article 9.00 – Warranties, Representations, Disclaimers and Indemnification

 

9.01       REPRESENTATIONS AND WARRANTIES OF COMPANY. COMPANY warrants and
represents to MAYO that:

 

(a)it is experienced in the development, production, quality control, service,
manufacture, marketing and sales of products similar to the subject matter of
the Patent Rights;

 

9

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

(b)it has independently evaluated the, MAYO thin film electrode technology
Know-How and Confidential Information, if any, their applicability or utility in
COMPANY’s activities, is entering into this Agreement on the basis of its own
evaluation and not in reliance of any representation by MAYO, and assumes all
risk and liability in connection with such determination;

 

(c)it now maintains and will continue to maintain throughout the Term and beyond
insurance coverage as set forth in Section 9.03 and that such insurance coverage
sufficiently covers the MAYO Indemnitees;

 

(d)the execution and delivery of this Agreement has been duly authorized and no
further approval, corporate or otherwise, is required in order to execute this
binding Agreement;

 

(e)it shall comply with all applicable international, national and state laws,
ordinances and regulations in its performance under this Agreement; and

 

(f)its rights and obligations under this Agreement do not conflict with any
contractual obligation or court or administrative order by which it is bound.

 

9.02       DISCLAIMERS.

 

(a)          MAYO HAS NOT MADE AND DOES NOT MAKE ANY PROMISES, COVENANTS,
GUARANTEES, REPRESENTATIONS OR WARRANTIES OF ANY NATURE, DIRECTLY OR INDIRECTLY,
EXPRESS, STATUTORY OR IMPLIED, INCLUDING WITHOUT LIMITATION, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, SUITABILITY, DURABILITY, CONDITION, QUALITY OR
ANY OTHER CHARACTERISTIC OF THE MAYO THIN FILM ELECTRODE KNOW-HOW, MAYO
IMPROVEMENTS, OR CONFIDENTIAL INFORMATION.

 

(b)          MAYO THIN FILM ELECTRODE KNOW-HOW, MAYO IMPROVEMENTS, AND
CONFIDENTIAL INFORMATION ARE PROVIDED “AS IS,” “WITH ALL FAULTS” AND “WITH ALL
DEFECTS,” AND COMPANY EXPRESSLY WAIVES ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER
AGAINST MAYO FOR MISREPRESENTATION OR FOR BREACH OF PROMISE, GUARANTEE,
REPRESENTATION OR WARRANTY OF ANY KIND RELATING TO THE MAYO THIN FILM ELECTRODE
KNOW-HOW, MAYO IMPROVEMENTS, OR CONFIDENTIAL INFORMATION. MAYO EXPRESSLY
DISCLAIMS ANY IMPLIED WARRANTIES ARISING FROM ANY COURSE OF DEALING, USAGE OR
TRADE PRACTICE, WITH RESPECT TO: THE SCOPE, VALIDITY OR ENFORCEABILITY OF THE
MAYO THIN FILM ELECTRODE KNOW-HOW, MAYO IMPROVEMENTS, AND CONFIDENTIAL
INFORMATION; THAT ANY PATENT WILL ISSUE BASED UPON ANY PENDING PATENT
APPLICATION; OR THAT THE USE OF THE MAYO IMPROVEMENTS, AND MAYO THIN FILM
ELECTRODE KNOW-HOW WILL NOT INFRINGE OTHER INTELLECTUAL PROPERTY RIGHTS. NOTHING
IN THIS AGREEMENT WILL BE CONSTRUED AS AN OBLIGATION FOR MAYO TO BRING,
PROSECUTE OR DEFEND ACTIONS REGARDING THE MAYO THIN FILM ELECTRODE KNOW-HOW,
MAYO IMPROVEMENTS, AND CONFIDENTIAL INFORMATION.

 

10

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

(c)          COMPANY AGREES THAT MAYO AND ITS AFFILIATES WILL NOT BE LIABLE FOR
ANY LOSS OR DAMAGE CAUSED BY OR ARISING OUT OF ANY RIGHTS GRANTED OR PERFORMANCE
MADE UNDER THIS AGREEMENT, WHETHER TO OR BY COMPANY OR A THIRD PARTY. IN NO
EVENT WILL MAYO’S LIABILITY OF ANY KIND INCLUDE ANY SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE LOSSES OR DAMAGES, EVEN IF MAYO HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, OR EXCEED THE TOTAL AMOUNT OF
ROYALTIES THAT HAVE ACTUALLY BEEN PAID TO MAYO BY COMPANY AS OF THE DATE OF
FILING AN ACTION AGAINST MAYO THAT RESULTS IN THE SETTLEMENT OR AWARD OF DAMAGES
TO COMPANY.

 

9.03       INDEMNIFICATION AND INSURANCE.

 

(a)          COMPANY will defend, indemnify and hold harmless MAYO, MAYO’s
Affiliates and their respective trustees, officers, agents, independent
contractors and employees (“MAYO Indemnitees”) from any and all claims, actions,
demands, judgments, losses, costs, expenses, damages and liabilities (including
attorneys’ fees, court costs and other expenses of litigation), regardless of
the legal theory asserted, arising out of or connected with: (i) the practice or
exercise of any rights granted hereunder by or on behalf of COMPANY (ii)
research, development, design, manufacture, distribution, use, sale,
importation, exportation or other disposition of Licensed Products; and (iii)
any act or omission of COMPANY hereunder, including the negligence or willful
misconduct thereof. MAYO and MAYO’s Affiliates shall have no obligation to
indemnify COMPANY hereunder.

 

(b)          The Parties agree that this indemnity should be construed and
applied in favor of maximum indemnification of MAYO Indemnitees.

 

(c)          COMPANY will continuously carry occurrence-based liability
insurance, including products liability and contractual liability, in an amount
and for a time period sufficient to cover the liability assumed by COMPANY
hereunder during the Term and after, such amount being at least TWO MILLION (US
$2,000,000). In addition, such policy will name MAYO and its Affiliates as
additional-named insureds. The minimum limits of any insurance coverage required
herein shall not limit COMPANY’s liability.

 

9.04       PROHIBITION AGAINST INCONSISTENT STATEMENTS. COMPANY shall not make
any statements, representations or warranties, or accept any liabilities or
responsibilities whatsoever that are inconsistent with any disclaimer or
limitation included in this section or any other provision of this Agreement.
COMPANY shall not settle any matter that will incur liability for MAYO or
require MAYO to make any admission of liability without MAYO’s prior written
consent.

 

11

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

Article 10.00 - Term and Termination

 

10.01     TERM. This Agreement will expire at the end of the Term.

 

10.02     TERMINATION FOR BREACH.      If COMPANY commits a material breach of
this Agreement, including without limitation, the failure to make any required
royalty or fee payments hereunder, MAYO will notify COMPANY in writing of such
breach and COMPANY will have thirty (30) days after such notice to cure such
breach to MAYO’s reasonable satisfaction. If the breach is of a nature, which
cannot be reasonably cured within such thirty (30) day period, the COMPANY’s
time to cure such breach shall be extended for a mutually agreed reasonable
period of time for the COMPANY to cure such breach. If COMPANY fails to cure
such breach, MAYO may, at its sole option terminate this Agreement in whole or
in part by sending COMPANY written notice of termination.

 

10.03     TERMINATION FOR SUIT. MAYO does not license entities that bring suit
against MAYO or its Affiliates and as such, MAYO may immediately terminate this
Agreement if COMPANY directly or indirectly brings any action or proceeding
against MAYO or its Affiliates, except for an uncured material breach of this
Agreement by MAYO.

 

10.04     INSOLVENCY OF COMPANY. This Agreement terminates immediately without
an obligation of notice of termination to COMPANY in the event COMPANY ceases
conducting business in the normal course, becomes insolvent or bankrupt, makes a
general assignment for the benefit of creditors, admits in writing its inability
to pay its debts as they are due, permits the appointment of a receiver for its
business or assets or avails itself of or becomes subject to any proceeding
under any statute of any governing authority relating to insolvency or the
protection of rights of creditors.

 

10.05     SURVIVAL. The termination or expiration of this Agreement does not
relieve either Party of its rights and obligations that have previously accrued.
After the Term, all rights granted immediately revert to MAYO. All Confidential
Information of a Party shall be returned or destruction certified, at the
disclosing party’s election. Rights and obligations that by their nature
prescribe continuing rights and obligations shall survive the termination or
expiration of this Agreement including Sections 9.03 (Indemnification and
Insurance), 10.05 (Survival) and Articles 7 (Name Use), 8 (Confidentiality) and
11 (General Provisions). COMPANY, on behalf of itself, shall provide an
accounting for and pay, within thirty (30) days of termination or expiration,
all amounts due hereunder.

 

Article 11.00 - General Provisions

 

11.01     Amendments. This Agreement may not be amended or modified except by a
writing signed by both Parties and identified as an amendment to or restatement
of this Agreement.

 

12

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

11.02     CONSTRUCTION. Each Party acknowledges that it was provided an
opportunity to seek advice of counsel and as such this Agreement shall not be
construed for or against either Party.

 

11.03     ENTIRE AGREEMENT. This Agreement constitutes the final, complete and
exclusive agreement between the Parties with respect to its subject matter and
supersedes all past and contemporaneous agreements, promises, and
understandings, whether oral or written, between the Parties, including without
limitation the Prior Agreement. Provided however, the Effective Date of the
Prior Agreement shall remain as the Effective Date of this Agreement

 

11.04     EXPORT CONTROL. The Parties agree not to use or otherwise export or
re-export anything exchanged or transferred between them pursuant to this
agreement except as authorized by United States law and the laws of the
jurisdiction in which it was obtained. In particular, but without limitation,
items exchanged may not be exported or re-exported (a) into any U.S. embargoed
countries or (b) to anyone on the U.S. Treasury Department’s list of Specially
Designated Nationals or the U.S. Department of Commerce Denied Person’s List or
Entity List. By entering into this Agreement, each Party represents and warrants
that they are not located in any such country or on any such list. Each Party
also agrees that they will not use any item exchanged for any purposes
prohibited by United States law, including, without limitation, the development,
design, manufacture or production of missiles, or nuclear, chemical or
biological weapons. In the event either Party becomes aware of any suspected
violations of this paragraph that Party will promptly inform the other Party of
such suspected violation, and cooperate with one another in any subsequent
investigation and defense, be they civil or criminal.

 

11.05     GOVERNING LAW AND JURISDICTION. This Agreement is made and performed
in Minnesota. The terms and conditions of this Agreement, as well as all
disputes arising under or relating to this Agreement, shall be governed by
Minnesota law, specifically excluding its choice-of-law principles, except that
the interpretation, validity and enforceability of the Patent Rights will be
governed by the patent laws of the country in which the patent application is
pending or issued. This is not an Agreement for the sale of goods and as such
Article 2 of the Uniform Commercial Code as enacted in Minnesota does not apply.

 

11.06     HEADINGS. The headings of articles and sections used in this document
are for convenience of reference only.

 

11.07     INDEPENDENT CONTRACTORS. It is mutually understood and agreed that the
relationship between the Parties is that of independent contractors. Neither
Party is the agent, employee, or servant of the other. Except as specifically
set forth herein, neither Party shall have nor exercise any control or direction
over the methods by which the other Party performs work or obligations under
this Agreement. Further, nothing in this Agreement is intended to create any
partnership, joint venture, lease or equity relationship, expressly or by
implication, between the Parties.

 

13

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

11.08     INDUCEMENT OF REFERRALS. It is not the purpose of this Agreement or
the intent of the Parties to induce or encourage the referral of patients, and
there is no requirement under this Agreement or under any other Agreement
between the Parties that COMPANY or its staff refer patients to MAYO for
products or services. No payment made under this Agreement is made in return for
the referral of patients, or is made in return for the purchasing, leasing, or
ordering of any products or services.

 

11.09     LIMITATION OF RIGHTS CREATED. This Agreement is personal to the
Parties and shall be binding on and inure to the sole benefit of the Parties and
their permitted successors and assigns and shall not be construed as conferring
any rights to any third party. Specifically, no interests are intended to be
created for any customer, patient, research subjects, or other persons (or their
relatives, heirs, dependents, or personal representatives) by or upon whom the
Licensed Products may be used.

 

11.10     No Assignment. Neither Party may assign its rights hereunder to any
third party without the prior written consent of the other Party; provided, that
a Party may assign its rights without the prior written consent of the other
Party to any affiliate or other entity that controls, is controlled by or is
under common control with such Party. Any purported assignment in violation of
this clause is void. Such written consent, if given, shall not in any manner
relieve the assignor from liability for the performance of this Agreement by its
assignee.

 

11.11     NOTICES. All notices and other business communications between the
Parties related to this Agreement shall be in writing, sent by certified mail,
addressed as follows:

 

To MAYO:Mayo Foundation for Medical Education and Research
Mayo Clinic Ventures – BB4
200 First Street SW
Rochester, Minnesota 55905-0001
Attn: Ventures Operations
Phone: [*]
Facsimile: [*]
Email: [*]
Fed Tax ID: [*]

 

To COMPANY:NeuroOne, Inc.
10006 Liatris Lane
Eden Prairie, MN 55347
Attn: David A. Rosa
CEO and President
Phone: (952) 237-7412
Email: daver@neurooneinc.com

 

Notices sent by certified mail shall be deemed delivered on the third day
following the date of mailing. Either Party may change its address or facsimile
number by giving written notice in compliance with this section.

 

14

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

11.12     REGISTRATION OF LICENSES. COMPANY will register and give required
notice concerning this Agreement, at its expense, in each country in the
Territory where an obligation under law exists to so register or give notice.

 

11.13     SEVERABILITY. In the event any provision of this Agreement is held to
be invalid or unenforceable, the remainder of this Agreement shall remain in
full force and effect as if the invalid or unenforceable provision had never
been a part of the Agreement.

 

11.14     WAIVER. The failure of either Party to complain of any default by the
other Party or to enforce any of such Party’s rights, no matter how long such
failure may continue, will not constitute a waiver of the Party’s rights under
this Agreement. The waiver by either Party of any breach of any provision of
this Agreement shall not be construed as a waiver of any subsequent breach of
the same or any other provision. No part of this Agreement may be waived except
by the further written agreement of the Parties.

 

15

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

License Agreement MAYO / NEURO ONE (Mayo file #2014-220 and 2007-127)5/25/2017



 

This Agreement may be executed in any number of counterparts which, when taken
together, will constitute an original, and photocopy, facsimile, electronic or
other copies shall have the same effect for all purposes as an ink-signed
original. Each Party hereto consents to be bound by photocopy or facsimile
signatures of such Party’s representative hereto.

 

Mayo Foundation for Medical
Education and Research   NEUROONE, INC.           By /s/ Daniel D. Estes   By
/s/ David Rosa Name: Daniel D. Estes   Name: David Rosa Title: Assistant
Treasurer   Title: President and CEO           Date: 5-27-2017   Date: 5/25/17

 

16

 

* Information redacted pursuant to a confidential treatment request and
submitted separately with the Securities and Exchange Commission.

